 .•



A0-245B-(CASDRe¥.-02i-t8)-Judgment-in-a-Criminal-Case-for-Revocations:-------~-------------•



                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                               v.
                         OMAR DIAZ                                      Case Number:        14CR3426-DMS

                                                                     Carlos Ruan CJA
                                                                     Defendant's Attorney
REGISTRATION NO.               48630298
o-                                                                                                         FEB 0 8 2019
THE DEFENDANT:
lZl admitted guilt to violation of allegation(s) No.

D was found guilty in violation ofallegation(s) No.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Natnre of Violation
           1, 2                   Failure to be truthful, and failure to report change of residence.




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Fehrnarv 8 201 9
                                                                     Date of Imposition of Sentence



                                                                     HON. Dana M. Sabraw
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                               14CR3426-DMS
,.


AQ-24SBc€GAS9-Rev.08/-1~1-Judgment-in-a-GFiminal-Gase-for-Rev0eati0ns'----------------~1


DEFENDANT:                OMAR DIAZ                                                               Judgment - Page 2 of 2
CASE NUMBER:              14CR3426-DMS

                                                 IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIXTY (60) DAYS.




 D    Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
      D     at                            A.M.
      D
               ---------
            as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
      D     on or before
      D     as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     14CR3426-DMS
